


Exhibit 10.1


SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Employment
Agreement”) is made and entered into effective the 15th day of March, 2011 by
and between SUMMIT FINANCIAL GROUP, INC. (“Summit FGI”), and DOUGLAS T. MITCHELL
(the “Employee”).
 
WHEREAS, Summit FGI and Employee entered into that certain Amended and Restated
Employment Agreement dated as of the 29th day of December, 2008 and effective as
of October 17, 2005 (the “Prior Employment Agreement”); and
 
WHEREAS, Summit FGI and Employee entered into a First Amendment to Amended and
Restated Employment Agreement, Second Amendment to Amended and Restated
Employment Agreement and Third Amendment to Amended and Restated Employment
Agreement, whereby the parties agreed that the term of the Prior Employment
Agreement would be extended until March 15, 2011; and
 
WHEREAS, Summit FGI offers the terms and conditions of employment hereinafter
set forth and Employee accepts such terms and conditions in consideration of his
continued employment with Summit FGI.
 
NOW THEREFORE, in consideration of the promises and the respective covenants and
agreements of the parties herein contained, Summit FGI and Employee contract and
agree as follows:
 
1.           Definitions and Special Rules.  The following definitions and
special rules, in addition to any terms otherwise defined herein, shall apply to
this Employment Agreement.
 
(a)           “Change of Control” shall mean with respect to (i) Summit FGI or
an Affiliate for whom the Employee is performing services at the time of the
Change in Control Event; (ii) Summit FGI or any Affiliate that is liable for the
payment to the Employee hereunder (or all corporations liable for the payment if
more than one corporation is liable) but only if
 
 
 
 

--------------------------------------------------------------------------------

 
 
either the deferred compensation is attributable to the performance of service
by the Employee for Summit FGI or such corporation (or corporations) or there is
a bona fide business purpose for Summit FGI or such corporation or corporations
to be liable for such payment and, in either case, no significant purpose of
making Summit FGI or such corporation or corporations liable for such payment is
the avoidance of Federal Income tax; or (iii) a corporation that is a majority
shareholder of a corporation identified in paragraph (i) or (ii) of this
Paragraph, or any corporation in a chain of corporations in which each
corporation is a majority shareholder of another corporation in the chain,
ending in a corporation identified in paragraph (i) or (ii) of this Paragraph, a
Change in Ownership or Effective Control or a Change in the Ownership of a
Substantial Portion of the Assets of a Corporation as defined in Section 409A of
the Code, and the regulations or guidance issued by the Internal Revenue Service
thereunder, meeting the requirements of a “Change in Control Event” thereunder.
 
(b)           “Compensation” means Employee’s average of full earnings reported
on IRS Form W-2 for the two full year periods immediately prior to the date of
the consummation of a Change of Control or for two full year periods immediately
preceding the date of Separation from Service, whichever is greater.
 
(c)           “Good Cause” includes (i) Employee’s continued poor work
performance after written notice of and reasonable opportunity to correct
deficiencies; (ii) Employee’s behavior outside or on the job which affects the
ability of management of Summit FGI or its affiliates or co-workers to perform
their jobs and that is not corrected after reasonable written warning; (iii)
Employee’s failure to devote reasonable time to the job that is not corrected
after reasonable written warning; (iv) any other significant deficiency in
performance by Employee that is not corrected after reasonable written warning;
(v) Employee’s repeated negligence, malfeasance or misfeasance in the
performance of Employee’s duties that can reasonably be expected to have an
adverse impact upon the business and affairs of Summit FGI or its affiliates and
that is not corrected after reasonable written warning; (vi) Employee’s
commission of any act constituting theft, intentional wrongdoing or
fraud;  (vii) the conviction of the Employee of a felony criminal offense in
either state or federal court; and (viii) any single act by Employee
constituting gross negligence or that causes material harm to the reputation,
financial condition or property of Summit FGI or its affiliates.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           “Disability” means unable as a result of a physical or mental
condition to perform Employee’s normal duties as Senior Vice President from day
to day in Employee’s usual capacity.
 
(e)           “Retirement” means Separation from Service by Employee in
accordance with Summit FGI’s retirement plan, including early retirement as
approved by the Board of Directors of Summit FGI.
 
(f)           “Good Reason” means a Change of Control in Summit FGI and the
occurrence of one or more of the following events prior to the expiration of
twenty-four (24) months after consummation of the Change of Control:
 
(i) a material decrease in the total amount of Employee’s Base Salary below its
level in effect on the date of consummation of the Change of Control, without
Employee’s prior written consent; or
 
(ii) a material change in Employee’s position to become one of lesser
responsibility, importance or scope from the position held immediately prior to
such change without Employee’s prior written consent; or
 
(iii) a material geographical relocation of Employee without Employee’s prior
written consent, which shall be deemed to mean relocation to an office more than
twenty (20) miles from Employee’s location at the time of the Change of Control;
or
 
(iv) failure of Summit FGI to obtain assumption of this Employment Agreement by
its successor, which shall be deemed a material breach of this Employment
Agreement; or
 
(v) any purported termination of Employee’s employment which is not effected
pursuant to a notice of termination required in Paragraph 15 of this Employment
Agreement, which shall be deemed a material breach of this Employment Agreement;
or
 
(vi) any material breach of this Employment Agreement by Summit FGI.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Provided, that Employee provides notice to Summit FGI of the existence of the
occurring condition described in this Paragraph 1(f) no later than ninety (90)
days after the initial occurrence thereof, and Summit FGI fails to correct or
remedy the condition within thirty (30) days of receipt of such notice.
 
(g)           “Wrongful Termination” means termination of Employee’s employment
prior to the expiration of twenty-four (24) months after consummation of a
Change of Control for any reason other than at Employee’s option, Good Cause or
the death, Disability or Retirement of Employee.
 
(h)           “Separation from Service” means the severance of Employee’s
employment with Summit FGI or any other affiliate for any reason.  Employee
separates from service with Summit FGI or any other affiliate if he dies,
retires, separates from service because of the Employee’s Disability, or
otherwise has a termination of employment with Summit FGI or any other
affiliate.  However, the employment relationship is treated as continuing intact
while Employee is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six (6) months, or if
longer, so long as Employee’s right to reemployment with Summit FGI or any other
affiliate is provided either by statute or by contract.  If the period of leave
exceeds six (6) months and Employee’s right to reemployment is not provided
either by statute or by contract, the employment relationship is deemed to
terminate on the first date immediately following such six-month period.
Notwithstanding the foregoing, where a leave of absence is due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
(6) months, where such impairment causes the employee to be unable to perform
the duties of his or her position of employment or any substantially similar
position of employment, a 29-month period of absence may be substituted for such
six-month period.  In addition, notwithstanding any of the foregoing, the term
“Separation from Service” shall be interpreted under this Employment Agreement
in a manner consistent with the requirements of Code Section 409A including, but
not limited to:
 
(i) an examination of the relevant facts and circumstances, as set forth in Code
Section 409A and the regulations and guidance thereunder, in the
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
case of any performance of services or availability to perform services after a
purported termination or Separation from Service;
 
(ii) in any instance in which such Employee is participating or has at any time
participated in any other plan which is, under the aggregation rules of Code
Section 409A and the regulations and guidance issued thereunder, aggregated with
this Employment Agreement and with respect to which amounts deferred hereunder
and under such other plan or plans are treated as deferred under a single plan
(hereinafter sometimes referred to as an “Aggregated Plan” or together as the
“Aggregated Plans”), then in such instance Employee shall only be considered to
meet the requirements of a Separation from Service hereunder if such Employee
meets (a) the requirements of a Separation from Service under all such
Aggregated Plans and (b) the requirements of a Separation from Service under
this Employment Agreement which would otherwise apply;
 
(iii) in any instance in which Employee is an employee and an independent
contractor of Summit FGI or any other affiliate or any combination thereof,
Employee must have a Separation from Service in all such capacities to meet the
requirements of a Separation from Service hereunder, although, notwithstanding
the foregoing, if an Employee provides services both as an employee and a member
of the Board of Directors of Summit FGI or any other affiliate or any
combination thereof, the services provided as a director are not taken into
account in determining whether the Employee has had a Separation from Service as
an employee under this Employment Agreement, provided that no plan in which such
Employee participates or has participated in his capacity as a director is an
Aggregated Plan; and
 
(iv) a determination of whether a Separation from Service has occurred shall be
made in accordance with Treasury Regulations Section 1.409A-1(h)(4)
 
 
 
 

--------------------------------------------------------------------------------

 
 
or any similar or successor law, regulation or guidance of like import, in the
event of an asset purchase transaction as described therein.
 
(i)           Date Payments Deemed Made.  In accordance with Code Section 409A
and to the extent permitted by said Code Section 409A and the regulations and
guidance issued thereunder, any payment to or on behalf of Employee under this
Employment Agreement shall be treated as having been made on a date specified in
this Employment Agreement if it is made on a later date within Employee’s same
taxable year as the designated date, or, if later, if made no later than the
fifteenth day of the third month after such designated date provided that, in
any event, Employee is not permitted, directly or indirectly, to designate the
taxable year of any payment.
 
(j)           Six-Month Delay.  Notwithstanding any other provisions of this
Employment Agreement, if Employee is a Specified Employee (within the meaning of
Code Section 409A) on Employee’s date of Separation from Service, then if any
payment of deferred compensation (within the meaning of Code Section 409A) is to
be made upon or based upon Employee’s Separation from Service other than by
death, under any provision of this Employment Agreement, and such payment of
deferred compensation is to be made within six months after Employee’s date of
Separation from Service, other than by death, then such payment shall instead be
made on the date which is six months after such Separation from Service of
Employee (other than by death,) provided further, however, that in the case of
any payment of deferred compensation which is to be made in installments, with
the first such installment to be paid on or within six months after the date of
Separation from Service other than by death, then in such event all such
installments which would have otherwise been paid within the date which is six
months after such Separation from Service of Employee (other than by death)
shall be delayed, aggregated, and paid, notwithstanding any other provision of
this Employment Agreement, on the date which is six months after such Separation
from Service of Employee (other than by death), with the remaining installments
to continue thereafter until fully paid hereunder.  Notwithstanding any of the
foregoing, or any other provision of this Employment Agreement, no payment of
deferred compensation upon or based upon Separation from Service may be made
under this Employment Agreement before the date that is six months after the
date of Separation from Service or, if earlier, the date of death, if Employee
is a
 
 
 

--------------------------------------------------------------------------------

 
 
Specified Employee on Employee’s date of Separation from
Service.  This Paragraph 1(j) shall only apply to delay the payment of deferred
compensation to Specified Employees as required by Code Section 409A and the
regulations and guidance issued thereunder.
 
(k)           “Material Change in Terms of Employment” means the occurrence of
one or more of the following events:
 
(i) except as permitted in Paragraph 4(a) of this Agreement, a material decrease
in the total amount of Employee’s Base Salary without Employee’s prior written
consent; or
 
(ii) a material change in Employee’s position to become one of lesser
responsibility, importance or scope from the position held immediately prior to
such change without Employee’s prior written consent; or
 
(iii) a material geographical relocation of Employee without Employee’s prior
written consent, which shall be deemed to mean relocation to an office more than
twenty (20) miles from Employee’s location; or
 
 (vi) any material breach of this Employment Agreement by Summit FGI.
 
Provided, that Employee provides notice to Summit FGI of the existence of the
occurring condition described in this Paragraph 1(k) no later than ninety (90)
days after the initial occurrence thereof, and Summit FGI fails to correct or
remedy the condition within thirty (30) days of receipt of such notice.
 
2.           Term.  The initial term of this Employment Agreement shall be for
two (2) years, unless terminated sooner as provided herein.  Absent termination
of this Employment Agreement by one of the parties as provided in this
Employment Agreement, the term of this Employment Agreement shall automatically
be extended for unlimited additional two (2) year term(s), in which case such
term shall end two (2) years from the date on which it is last renewed.
 
3.           Duties.  Employee shall perform and have all of the duties and
responsibilities that may be assigned to him from time to time by the Chief
Executive Officer
 
 
 
 

--------------------------------------------------------------------------------

 
 
and/or the Board of Directors of Summit FGI.  Employee’s duties shall include,
but not be limited to, the overall management of Summit FGI’s retail banking
operation , management of Summit FGI’s deposit product development (commercial
and retail), the successful implementation and management of a new call center,
and management of Summit FGI’s marketing and retail efforts.  Employee shall
devote his best efforts on a full-time basis to the performance of such duties.
 
4.           Compensation and Benefits.  During the term of this Employment
Agreement, including any extensions, in consideration of Employee’s performance
of the responsibilities and duties set forth in Paragraph 3, Summit FGI will
provide Employee  compensation and benefits specified as follows:
 
(a)           Base Salary.  Summit FGI will pay Employee a salary of $180,000
per year (“Base Salary”).  Such Base Salary will be payable in accordance with
the customary payroll practices of Summit FGI.  During the period of this
Employment Agreement, the Board may increase, but not decrease Employee’s Base
Salary except for a decrease that is not in excess of any decrease that is
generally applicable to comparable “Executive Officers” of the Bank, as such
term is defined in 12 U.S.C. §251.2(e) (Regulation O).  Any increase in Base
Salary will become the “Base Salary” for purposes of this Employment Agreement.
 
 (b)           Bonus.  In addition to the base salary provided for herein,
Employee shall be eligible for incentive-based bonuses subject to goals and
criteria to be determined by the Board of Directors of Summit FGI; provided,
however, that any such plans, if required to be aggregated for Code Section 409A
purposes with this Employment Agreement or any other agreement between Employee
and Summit FGI or any affiliate, shall not cause this Agreement to violate Code
Section 409A or the regulations and guidance issued thereunder.
 
(c)           Paid Leave.  Employee shall be entitled to all paid leave as
provided by Summit FGI to other similarly-situated officers.
 
(d)           Fringe Benefits.  Except as specified below, Summit FGI shall
afford to Employee the benefit of all fringe benefits afforded to all other
similarly-situated employees of Summit FGI, including but not limited to
retirement plans, stock ownership or stock option
 
 
 
 

--------------------------------------------------------------------------------

 
 
plans, life insurance, disability, health and accident insurance benefits or any
other fringe benefit plan now existing or hereinafter adopted by Summit FGI,
subject to the terms and conditions thereof.  Provided, that any such plans, if
required to be aggregated for Code Section 409A purposes with this Employment
Agreement or any other agreement between Employee and Summit FGI or any
affiliate, shall not cause this Agreement to violate Code Section 409A or the
regulations and guidance issued thereunder.
 
(e)           Business Expenses.  Summit FGI shall reimburse Employee for
reasonable expenses incurred by Employee in carrying out his duties and
responsibilities, all provided such expense is incurred by Employee prior to
Separation from Service, including but not limited to reimbursing civic club
organization dues and reasonable expenses for customer entertainment.  The
reimbursement of an eligible expense shall be made by Summit FGI no later than
the last day of Employee’s taxable year during which the expense was incurred,
or if later, the fifteenth day of the third month after such expense was
incurred, and Employee is required to request reimbursement and substantiate any
such expense no later than ten days prior to the last date on which Summit FGI
is required to provide reimbursement for such expense hereunder.  The amount of
expenses eligible for reimbursement under this Paragraph 4(e) during Employee’s
taxable year shall not affect the expenses eligible for reimbursement in any
other taxable year.  The right to reimbursement under this Paragraph 4(e) is not
subject to liquidation or exchange for another benefit.  In addition, the right
to reimbursement of eligible expenses under this Paragraph 4(e) is subject to
the provisions of Paragraph 1(j) to the extent applicable.
 
 (f)           Supplemental Executive Retirement Benefit.  Summit FGI will
provide Employee with a supplemental executive retirement benefit with an annual
retirement benefit of $125,000, payable upon termination at retirement age
subject to the terms and conditions of the applicable Executive Salary
Continuation Agreement and contingent upon any applicable medical
requirements.  Provided, that such plan, if required to be aggregated for Code
Section 409A purposes with this Employment Agreement or any other agreement
between Employee and Summit FGI, Bank, or any affiliate, shall not cause this
Agreement to violate Code Section 409A or the regulations and guidance issued
thereunder.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(g)           Automobile and Cellular Phone.  Summit FGI shall provide Employee
with the use of an automobile for the Employee’s business and personal
use.  Summit FGI shall be responsible for expenses associated with the vehicle
including but not limited to taxes, gasoline, licenses, maintenance, repair,
insurance and reasonable cellular phone charges.  Employee shall be subject to
tax for his personal use of the vehicle in accordance with the Internal Revenue
Code and any applicable state law.  Upon approval of the Chief Executive Officer
of Summit FGI, appropriate replacement vehicles shall be provided in the future,
but in no event less frequently than every third model year.  If Employee is
terminated not for Good Cause, or if Employee terminates his employment under
this Agreement for Good Reason, or Summit FGI terminates Employee’s employment
under this Agreement in a manner constituting Wrongful Termination, then
Employee shall be entitled to retain the vehicle provided hereunder.
 
5.           Voluntary Resignation or Termination for Good Cause.  Subject to
the provisions of Paragraph 7 below, if Employee terminates his employment with
Summit FGI for any reason other than following a Material Change in Terms of
Employment as provided in Paragraph 6 or Summit FGI terminates Employee’s
employment for Good Cause, Employee shall not be entitled to any compensation
other than that which is earned and payable as of the effective date of
termination of employment, which shall be paid to Employee in accordance with
normal payroll procedures.
 
6.           Resignation after Material Change in Terms of Employment.  Employee
may terminate his employment with Summit FGI following a Material Change in
Terms of Employment.  In the event of a termination pursuant to this paragraph
resulting in Employee’s Separation from Service, subject to the provisions of
Paragraph 8 below, Employee shall be entitled to payment from Summit FGI equal
to fifty percent (50%) of Base Salary.  Said cash payment shall be paid in a
lump sum on the date of Employee’s Separation from Service, subject to the
provisions of Paragraph 1(j) to the extent applicable.  The severance
compensation set forth in this Paragraph 6 shall not be duplicative of any
payments to which Employee may be entitled pursuant to Paragraphs 7 or 8 of this
Employment Agreement.  In the event that Employee is entitled to compensation
pursuant to Paragraphs 7 or 8 of this Employment Agreement, this Paragraph 6
shall not apply.
 
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Termination Not for Good Cause.  Employee’s employment may be
terminated by Summit FGI for any reason permitted under applicable law so long
as Employee is given thirty (30) days advance written notice (or payment in lieu
thereof).  In the event of a termination pursuant to this paragraph resulting in
Employee’s Separation from Service, subject to the provisions of Paragraph 8
below, Employee shall be entitled to payment from Summit FGI equal to the Base
Salary for the remaining term of the Employment Agreement, or severance pay
equal to 100% of his Base Salary, whichever is greater.  Said cash payment shall
be paid in a lump sum on the date of Employee’s Separation from Service, subject
to the provisions of Paragraph 1(j) to the extent applicable.  The severance
compensation set forth in this Paragraph 7 shall not be duplicative of any
payments to which Employee may be entitled pursuant to Paragraphs 6 or 8 of this
Employment Agreement.  In the event that Employee is entitled to compensation
pursuant to Paragraphs 6 or 8 of this Employment Agreement, this Paragraph 7
shall not apply.
 
8.           Termination for Good Reason, Wrongful Termination, or at Employee’s
Option.
 
(a)           Except as hereinafter provided, if Employee terminates his
employment with Summit FGI for Good Reason or Summit FGI terminates Employee’s
employment in a manner constituting Wrongful Termination, resulting in
Employee’s Separation from Service, Summit FGI hereby agrees to pay Employee a
cash payment equal to Employee’s Compensation, on a monthly basis, multiplied by
the number of months between the date of Separation from Service and the date
that is twenty-four (24) months after the date of consummation of Change of
Control; provided that in no event shall Employee receive a lump sum payment
that is less than 100% of his Compensation.  Said cash payment shall be paid in
a lump sum on the date of Employee’s Separation from Service, subject to the
provisions of Paragraph 1(j) to the extent applicable.  In addition, Employee
shall have the right to terminate his employment without Good Reason at his
option within six (6) months after a Change of Control, resulting in Employee’s
Separation from Service, by giving written notice of termination.  In this case,
Employee will be entitled to receive a cash payment equal to nine months of his
Base Salary, and said cash payment shall be paid in a lump sum on the date of
Employee’s Separation from Service, subject to the provisions of Paragraph 1(j)
to the extent applicable.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)           For the year in which Employee terminates his employment with
Summit FGI for Good Reason or Summit FGI terminates Employee’s employment in a
manner constituting Wrongful Termination, resulting in Employee’s Separation
from Service, Employee will be entitled to receive his reasonable share of
Summit FGI’s cash bonuses and employee benefit plan contributions, if any,
allocated in accordance with existing policies and procedures and authorized by
the Board of Directors of Summit FGI.  The amount of Employee’s cash incentive
award shall not be reduced due to Employee not being actively employed for the
full year.  Such bonuses, if any, shall be paid to Employee in a lump sum on the
date of Employee’s Separation from Service, taking into account the provisions
of Paragraph 1(i), and subject to the provisions of Paragraph 1(j) to the extent
applicable.
 
(c)           If compensation pursuant to Paragraph 8(a) is payable, Employee
will continue to participate, without discrimination, for the number of months
between the date of Separation from Service and the date that is twenty-four
(24) months after the date of the consummation of the Change of Control in
benefit plans (such as retirement, disability and medical insurance) maintained
after any Change of Control for employees, in general, of Summit FGI and/or any
successor organization(s), provided Employee’s continued participation is
possible under the general terms and conditions of such plans.  In the event
Employee’s participation in any such plan is barred, Summit FGI shall arrange to
provide Employee with benefits substantially similar to those which Employee
would have been entitled had his participation not been barred, but only for the
period of time specified in the preceding sentence.  Notwithstanding the
foregoing, if Employee terminates his employment after a Change of Control
without Good Reason at his option, as permitted under Paragraph 8(a), then
Employee shall be entitled to receive the employee benefits contemplated in this
Paragraph 8(c) only for a period of six (6) months after the date of Separation
from Service.  However, in no event will Employee receive from Summit FGI the
employee benefits contemplated by this Paragraph 8(c) if Employee receives
comparable benefits from any other source.  With respect to any benefits
Employee receives under this Paragraph 8(c), the following provisions will
apply:  (i) in-kind benefits provided under this Paragraph 8(c) during any
taxable year of Employee shall not affect the in-kind benefits to be provided
under this Paragraph 8(c) in any other taxable year; (ii) if the provision of
benefits under this Paragraph 8(c) is to be done by means of reimbursement, the
reimbursement of an eligible benefit expense under this Paragraph 8(c) must be
made on or
 
 
 
 

--------------------------------------------------------------------------------

 
 
before the last day of Employee’s taxable year following the taxable year in
which the expense was incurred, (iii) no rights to reimbursement or in-kind
benefits under this Paragraph 8(c) shall be subject to liquidation or exchange
for any other benefit, and (iv) benefits provided under this Paragraph 8(c)
shall be subject to the provisions of Paragraph 1(j) to the extent applicable.
 
(d)           The compensation set forth in this Paragraph 8 shall not be
duplicative of any compensation to which Employee may be entitled pursuant to
Paragraphs 6 or 7 of this Employment Agreement.
 
9.           Other Employment.  Employee shall not be required to mitigate the
amount of any payment provided for in this Employment Agreement by seeking other
employment.  The amount of any payment provided for in this Employment Agreement
shall not be reduced by any compensation earned or benefits provided (except as
set forth in Paragraph 8(c) above) as the result of employment by another
employer after the date of termination.
 
10.           Rights of Summit FGI Prior to the Change of Control.  This
Employment Agreement shall not affect the right of Summit FGI to terminate
Employee, or to reduce the salary or benefits of Employee, with or without Good
Cause, prior to any Change of Control; provided, however, any termination
resulting in Employee’s Separation from Service for any reason other than at
Employee’s option, Good Cause or the death, Disability or Retirement of Employee
that takes place before any Change of Control but after discussions have
commenced that result in a Change of Control shall be presumed to be a Wrongful
Termination, absent clear and convincing evidence to the contrary.
 
11.           Noncompetition and Nonsolicitation.  In consideration of the
covenants set forth herein, including but not limited to the compensation set
forth in Paragraphs 4, 6, 7 and 8 above, Employee agrees as follows:
 
(a)            that for the entire duration of his employment with Summit FGI
and for two (2) years following the termination of such employment for any
reason by either Employee or Summit FGI, Employee shall not, without the written
consent of Summit FGI, either directly or indirectly:
 
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           solicit, offer employment to, or take any other action intended
(or that a reasonable person acting in like circumstances would expect) to have
the effect of causing any officer or employee of Summit FGI or any of its
subsidiaries or affiliates, to terminate his or her employment and accept
employment or become affiliated with, or provide services for compensation in
any capacity whatsoever to, any business whatsoever that competed with the
business of Summit FGI or any of its subsidiaries or affiliates; and/or ; and/or
 
(ii)           become an officer, employee, shareholder (except Employee shall
be permitted to own non-voting preferred stock or up to 5% of the outstanding
common stock of any entity if such common stock is publicly traded), consultant,
director, independent contractor, agent, join venturer, partner or trustee of
any bank or bank holding company, savings bank, savings and loan association,
saving and loan holding company, credit union, insurance company or agency, any
mortgage or loan broker or oany other entity that competes with the business of
Summit FGI or any of its direct or indirect subsidiaries or affiliate that (a)
has a headquarters within fifty (50) miles of any location(s) in which Summit
FGI has business operations or has filed an application for regulatory approval
to establish an office (the “Restricted Territory”); or (b) has one or more
offices, but is not headquartered, within the Restricted Territory, but in the
latter case, only if Employee would be employed, conduct business or have other
responsibilities or duties within the Restricted Territory; or
 
(iii)           solicit, provide any information, advice or recommendation or
take any other action intended (or that a reasonable person acting in like
circumstances would expect) to have the effect of causing any customer of Summit
FGI or its subsidiaries or affliates to terminate an existing business or
commercial relationship with Summit FGI.
 
 (b)           Employee acknowledges and agrees that in the event of the breach
or threatened breach of this provision, the harm and damages that will be
suffered by Summit FGI are not susceptible of calculation or determination with
a reasonable degree of certainty, and cannot be fully remedied by an award of
money damages or other remedy at law.  Employee further acknowledges and agrees
that considering Employee’s relevant background, education and experience,
Employee will be able to earn a livelihood without violating the foregoing
restrictions.  In addition to any and all other rights and remedies available to
Summit FGI in the
 
 
 
 

--------------------------------------------------------------------------------

 
 
event of any threatened, actual or continuing breach of this covenant not to
compete, Employee consents to and acknowledges Summit FGI’s right and option to
seek and obtain in any court of competent jurisdiction a preliminary and/or
permanent injunction in respect of any threatened, actual or continuing breach
of the covenant not to compete set forth herein.
 
(c)           In the event that this provision shall be deemed by any court or
body of competent jurisdiction to be unenforceable in whole or in part by reason
of its extending for too long a period of time, or too great a geographical area
or over too great a range of activities, or overly broad in any other respect or
for any other reason, then and in such event this Employment Agreement shall be
deemed modified and interpreted to extend over only such maximum period of time,
geographical area or range of activities, or otherwise, so as to render these
provisions valid and enforceable, and as so modified, these provisions shall be
enforceable and enforced.
 
(d)           The Paragraph 11 shall not apply in any respect to Employee,
unless Employee agrees otherwise in writing, in the event of the consummation of
a Change in Control or in the event of Employee’s termination by Summit FGI for
other than Good Cause.
 
12.           Confidential Information.
 
(a)           Employee agrees not to use, publish or otherwise disclose (except
as Employee’s duties may require), either during or at any time subsequent to
his/her employment, any secret, proprietary or confidential information or data
of Summit FGI or any information or data of others that Summit FGI or its
affiliates is obligated to maintain in confidence.  Employee understands that
the use, publication or other disclosure of such information may violate privacy
rights, as well as expose Summit FGI or its affiliates to financial loss,
competitive disadvantage and/or embarrassment.  Employee also understands that
it is Employee’s duty to take adequate care to ensure that such secret,
proprietary or confidential information is not used, published or otherwise
disclosed by others.
 
(b)           Employee also agrees upon any termination of his/her employment to
deliver to Summit FGI promptly all items that belong to Summit FGI or that by
their nature are for the use of employees of Summit FGI only, including, without
limitation, all written and other
 
 
 
 

--------------------------------------------------------------------------------

 
 
materials that are of a secret, proprietary or confidential nature relating to
the business of Summit FGI and/or Summit FGI’s affiliates.
 
(c)           For purposes of this Employment Agreement, the terms “secret” or
confidential” are used in the ordinary sense and do not refer to official
security classifications of the United States Government.  Without limitation,
examples of materials, information and data that are considered to be of a
secret or confidential nature are for purposes of this Employment Agreement
include but are not limited to drawings, manuals, customer lists, notebooks,
reports, models, inventions, formulas, processes, machines, compositions,
computer programs, accounting methods, business plans and information systems
including such materials, information and data that are in machine-readable
form.
 
13.           No Prior Obligation.  Other than this Employment Agreement,
Employee represents that there are no agreements, covenants or arrangements,
whether written or oral, in effect which would prevent him from rendering
service to Summit FGI during the term of this employment and he has not made and
will not make any commitments, become associated, either directly or indirectly,
in any manner, as partner, officer, director, stockholder, advisor, employee or
in any other capacity in any business or organization, or do any act in conflict
with the interest of Summit FGI, its subsidiaries or affiliates.  Employee
expressly agrees to indemnify and hold harmless Summit FGI, its affiliates, and
Summit FGI’s and its affiliates’ directors, officers and employees from any and
all liability resulting from or arising under the breach of this representation
and warranty.  This indemnification is in addition to and not in substitution of
rights Summit FGI may have against Employee at common law or otherwise.
 
14.           Successors; Binding Agreement; Exclusive Remedy.
 
(a)           Summit FGI will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of Summit FGI, by agreement in form and substance
satisfactory to Employee, to expressly assume and agree to perform this
Employment Agreement.
 
(b)           This Employment Agreement and all rights of Employee hereunder
shall inure to the benefit of and be enforceable by Employee’s personal or legal
representatives,
 
 
 
 

--------------------------------------------------------------------------------

 
 
executors, administrators, successors, heirs, distributees, devisees, and
legatees.  If Employee should die while any amounts would still be payable to
him hereunder if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Employment
Agreement to Employee’s devisee, legatee, or other designee or, if there be no
such designee, to Employee’s estate.
 
(c)           This Employment Agreement shall represent the exclusive and only
remedy of Employee in the event a termination occurs after a Change in
Control.  Summit FGI and Employee agree that it is impossible to determine with
any reasonable accuracy the amount of prospective damages to either party should
Employee be terminated or terminate his employment during the term of this
Employment Agreement.  Summit FGI and Employee agree that the payment provided
herein is reasonable and not a penalty, based upon the facts and circumstances
of the parties at the time of entering this Employment Agreement, and with due
regard to future expectations.
 
15.           Arbitration.  Except for any dispute arising out of the
obligations set forth in Paragraph 11 of this Employment Agreement, any dispute
between the parties arising out of or with respect to this Employment Agreement
or any of its provisions or Employee’s employment with Summit FGI shall be
resolved by the sole and exclusive remedy of binding arbitration.  Unless
otherwise agreed by the parties, the arbitration shall be conducted in
Moorefield, West Virginia under the auspices of, and in accordance with the
rules of the American Arbitration Association.  Any decision issued by an
arbitrator in accordance with this provision shall be final and binding on the
parties thereto and not subject to appeal or civil litigation.
 
16.           Notice.  For the purposes of this Employment Agreement, notices,
demands and other communications provided for in the Employment Agreement shall
be in writing and shall be deemed to have been duly given when delivered or
(unless otherwise specified) mailed by the United States registered mail, return
receipt requested, postage prepaid, addressed as follows:
 
 
 
 
 

--------------------------------------------------------------------------------

 

 


If to Employee:              Douglas T. Mitchell
         1750 Hickory Loop Drive
               Purgitsville, WV  26852
 
If to Summit FGI:          Summit Financial Group, Inc.
                Attn:  H. Charles Maddy, III, President & CEO
                 P. O. Box 179
                 Moorefield, WV  26836
 
or such other address as any party may have furnished to the other in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.
 
17.           Miscellaneous.  No provisions of this Employment Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by Employee and authorized officers of Summit FGI,
all provided that (i) no modification, waiver or discharge shall be effective if
it would, if effective, cause this Employment Agreement to violate Code Section
409A and the regulations and guidance thereunder or cause any amount of
compensation or payment hereunder to be subject to a penalty tax under Code
Section 409A and the regulations and guidance issued thereunder, which amount of
compensation or payment would not have been subject to a penalty tax under Code
Section 409A and the regulations and guidance thereunder in the absence of such
modification, waiver or discharge, and (ii) the provisions of this Paragraph 17
are irrevocable.  No waiver by either party hereto at any time of any breach by
the other hereto of, or compliance with, any condition or provisions of this
Employment Agreement to be performed by such other party shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or any
prior or subsequent time.
 
18.           Validity.  The invalidity or unenforceability of any provision or
provisions of this Employment Agreement shall not affect the validity or
enforceability of any other provisions of this Employment Agreement, which shall
remain in full force and effect.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have caused this Employment Agreement to be
signed as of the day and year first above written.
 
                SUMMIT FINANCIAL GROUP, INC.
 
                By:    /s/ H. Charles Maddy, III                
                Its:        President & CEO                       






                  /s/ Douglas T. Mitchell                     
                 DOUGLAS T. MITCHELL

